Citation Nr: 9926406	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-27 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for a left knee 
disorder, currently evaluated as noncompensably (zero 
percent) disabling.

2. Entitlement to service connection for nephrolithiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979 and from October 1981 to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  This case has since been 
transferred to the Chicago, Illinois VARO.

The veteran also completed an appeal of the RO's denial of 
entitlement to service connection for shin splints.  However, 
the veteran withdrew his claim for this benefit during his 
November 1996 VA hearing.  See 38 C.F.R. § 20.204 (1998).  
During his July 1998 VA Travel Board hearing, the veteran 
indicated that he still sought service connection for shin 
splints, and the Board interprets this testimony as an 
attempt to reopen his previously denied claim for this 
disorder.  As the RO has not addressed the question of the 
reopening of this claim to date, the Board refers this matter 
back to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's left knee disorder is productive of range 
of motion from zero to 140 degrees, with no objective 
evidence of pain.

3.  The veteran's nephrolithiasis preexisted his periods of 
active duty service, and any worsening of this disorder 
during service resulted from the natural progression of this 
disease.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5257 (1998).

2.  Nephrolithiasis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  With regard to the veteran's claim 
for a compensable evaluation for a left knee disorder, the 
Board observes that a claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  

I.  Left knee disorder

The RO initially granted service connection for a left knee 
disorder in a December 1980 rating decision in light of 
evidence showing that the veteran had sustained a left knee 
fracture during his first period of active duty service.  A 
10 percent evaluation was assigned, effective October 1979.  
In a June 1995 rating decision, the RO adjusted the 
evaluation so that a 10 percent evaluation was in effect from 
October 1979 to October 1981 and a noncompensable (zero 
percent) evaluation was in effect from November 1994.  This 
change reflects the fact that the veteran served on active 
duty for a second period from November 1981 to November 1994.  
The noncompensable evaluation has since remained in effect 
and is at issue in this case.

In the June 1995 rating decision, the RO based the assignment 
of a noncompensable evaluation on the results of the 
veteran's January 1995 VA examination.  During this 
examination, the veteran reported a history of an in-service 
left knee fracture but did not describe any current 
symptomatology.  An examination of the left knee revealed no 
deformity, crepitus, effusion, or tenderness.  Strength of 
the quadriceps muscle was normal.  Range of motion studies 
revealed motion from zero to 140 degrees.  X-rays of the left 
knee and tibia and fibula were normal.  The pertinent 
diagnosis was status postoperative repair of a left knee 
injury.  

During his November 1996 VA hearing, the veteran described 
popping, cracking, and instability of the left knee.  
However, he said that he was not currently using a brace for 
the left knee and had not been treated for a left knee 
disorder, aside from the aforementioned VA examination.  He 
reiterated these complaints during his July 1998 VA Travel 
Board hearing and indicated that the pain in his knee made 
walking more difficult.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1998).  In every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation have not been met.  38 C.F.R. § 4.31 (1998).

The RO has evaluated the veteran's left knee disorder at the 
noncompensable rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).  See 38 C.F.R. § 4.31 (1998).  Under Diagnostic 
Code 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation, 
while moderate recurrent subluxation or lateral instability 
of the knee warrants a 20 percent evaluation.  A 30 percent 
evaluation is in order in cases of severe recurrent 
subluxation or lateral instability.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
Diagnostic Code 5257 contemplates the criteria of 38 C.F.R. 
§§ 4.40 and 4.45 (1998), which concern the applicability of a 
higher evaluation in cases of such symptomatology as painful 
motion and functional loss due to pain.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

In this case, the veteran's left knee condition has been 
shown to be manifested by range of motion from zero to 140 
degrees, and the veteran's January 1995 VA examination also 
revealed no deformity, crepitus, effusion, or tenderness.  
Also, there was no objective evidence of pain upon 
examination.  In view of this evidence, the Board finds that 
the criteria for a 10 percent evaluation under Diagnostic 
Code 5257 have not been met, as there is no medical evidence 
reflecting even slight disability of the left knee.  Rather, 
the medical evidence of record indicates an absence of any 
current left knee symptomatology.

Moreover, there is no evidence of favorable ankylosis of the 
knee in full extension or in slight flexion between zero and 
10 degrees (the criteria for a 30 percent evaluation under 
Diagnostic Code 5256); symptomatic removal of semilunar 
cartilage (the criteria for a 10 percent evaluation under 
Diagnostic Code 5259); flexion limited to 45 degrees (the 
criteria for a 10 percent evaluation under Diagnostic Code 
5260); extension limited to 10 degrees (the criteria for a 10 
percent evaluation under Diagnostic Code 5261); or malunion 
of the tibia and fibula, with slight knee disability (the 
criteria for a 10 percent evaluation under Diagnostic Code 
5262).  Moreover, there is no basis for separate evaluations 
for arthritis and instability of the left knee, as there is 
no evidence of either arthritis or instability of the left 
knee.  See VAOPGCPREC 23-97 (July 1, 1997).  Therefore, there 
is no basis for a compensable evaluation for the veteran's 
left knee disorder, and his claim of entitlement to that 
benefit must be denied.

Finally, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  There 
is no indication that the veteran's left knee disorder has 
markedly interfered with earning capacity or employment 
status, or has necessitated frequent periods of 
hospitalization so as to warrant consideration of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

II.  Nephrolithiasis

A veteran is afforded a presumption of soundness upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111 (West 
1991).  The presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See 38 C.F.R. 
§ 3.304 (1998); see also Monroe v. Brown, 4 Vet. App. 513, 
515 (1993).  A medical record from Johnson County Memorial 
Hospital in Franklin, Indiana, dated in July 1974, shows that 
the veteran was treated for a right ureteral calculus, passed 
spontaneously, and, in a recent opinion requested by the 
Board in February 1999 and described in further detail infra, 
a Veterans Health Administration (VHA) physician noted that, 
upon a review of the claims file, the likely onset of the 
veteran's chronic nephrolithiasis was in 1974, prior to 
service.  Accordingly, the Board finds that the presumption 
of soundness has been rebutted in this case and that the 
veteran's nephrolithiasis preexisted both of his periods of 
active duty service.

Service connection may still be established for a preexisting 
injury or disease which is aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  

In deciding a claim based upon aggravation, after having 
first determined the presence of a preexisting condition, the 
Board must determine whether there has been any measured 
worsening of the disability during service and, then, whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not considered to be aggravation unless the 
underlying condition, as contrasted to symptoms, has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

A November 1975 in-service examination report indicates that 
the veteran passed a kidney stone in April 1974, with no 
subsequent problems.  Medical records from August 1992 and 
January 1993 reflect that the veteran passed right ureteral 
stones, and a June 1993 periodic examination report indicates 
that the veteran spontaneously passed kidney stones in 1986, 
1990, and 1992, and he had a kidney stone surgically removed 
in 1993.  The veteran was also treated for kidney stones in 
April and September 1994.  A renal ultrasound from October 
1994 was normal.

In conjunction with a VA examination, the veteran underwent 
an abdominal computerized tomography (CT) scan in January 
1995.  This scan revealed at least one small calyceal stone 
bilaterally.  The kidneys were otherwise normal and without 
hydronephrosis, and the abdomen and pelvis were also 
otherwise normal.

VA records show that in October 1995 the veteran passed 
another kidney stone.  However, a cytoscopy with a bilateral 
retrograde urethreral pyelogram, from August 1997, was 
essentially normal; the examiner noted that the veteran 
"probably has an intrinsic kidney disease, possibly 
interstitial nephritis secondary to chronic use of 
nonsteroidal anti-inflammatory drugs."  A February 1998 
letter from Esther Gonzalez, M.D., indicates that the veteran 
reported four episodes of gross hematuria in 1997 and that he 
had passed multiple small stone fragments since January 1998.  
An April 1998 record from Saint Louis University Hospital 
indicates that a CT scan of the abdomen and pelvis revealed a 
two-millimeter calcific density in the distal right ureter at 
the level of the iliac crest. 

A February 1999 letter from Robert G. Moore, M.D., and a 
statement from Bahar Bastani, M.D., dated in April 1999, both 
reflect that the veteran reported exposure to chemicals 
during service, and both doctors suggested that further 
attempts at determining whether such exposure impacted on the 
veteran's current diagnosis was warranted.  A June 1999 
statement from Dr. Bastani indicates that, with citrate 
replacement therapy, the frequency of the veteran's kidney 
stones had declined in the past year. 

In view of the in-service and post-service evidence of 
passing kidney stones, the Board referred this case in 
February 1999 to a VHA physician for an additional opinion 
regarding the etiology and history of the veteran's 
nephrolithiasis.  In an opinion received by the Board and 
forwarded to the veteran and his representative, Jonathan M 
Vapnek, M.D., a certified urologist and Assistant Professor 
of Urology, reported that he had reviewed the veteran's 
claims file and noted the following:

There is little question that the 
appellant has a history of chronic 
nephrolithiasis, and the most likely 
onset was in 1974, at the time of his 
first ureteral calculus.  Thereafter, the 
passage of multiple calculi represented 
the natural history of his condition, 
rather than a worsening of it.  While the 
exact course of each individual patient 
can never be predicted, the likelihood of 
a recurrence increases each time one 
passes a stone.  The appellant almost 
undoubtedly did not keep himself hydrated 
well enough during his time in the 
service, and this exacerbated his 
underlying situation. . . . 

As for the question of disability, there 
is no question that the appellant has a 
chronic medical condition, but I do not 
see exactly how that qualifies him for 
disability.  

The VHA doctor also noted that the veteran appeared to be 
asymptomatic and without stones at the current time and had a 
reasonable likelihood of remaining "stone-free" if he kept 
himself hydrated and took his medications.

Overall, the Board finds that the veteran's service medical 
records reflect flare-ups of his nephrolithiasis during 
service, and there is competent medical evidence of record 
suggesting that the veteran's nephrolithiasis, in fact, 
became more symptomatic during service.  The question 
remains, however, whether any worsening resulted from service 
or represented a natural progression of the underlying 
disease during service.  In this regard, Dr. Vapnek, who 
reviewed the veteran's claims file and provided an expert 
opinion, concluded that the veteran's passage of multiple 
calculi represented "the natural history of his condition, 
rather than a worsening of it."  The opinion from Dr. Vapnek 
indicates that he fully considered the in-service evidence 
cited by the veteran in support of his contentions.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (Court 
remanded a case in which the Board relied on an independent 
medical opinion which failed to include a discussion of the 
evidence supporting the appellant's contentions).  In view of 
this, and in the absence of medical evidence directly 
contradicting this finding, the Board finds that any 
worsening of the veteran's underlying nephrolithiasis during 
service represented the natural progression of that disease.  
See also Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board has considered the lay evidence in this case, 
including the testimony from the veteran at two hearings and 
a lay statement from his wife.  The veteran has testified 
that his condition worsened in service as a result of the 
prescription of antiinflammatory drugs such as Motrin.  
However, the veteran has not been shown to have the requisite 
medical expertise to offer a competent medical opinion 
regarding the aggravation of a preexisting disorder during 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. at 93.  Although a lay person 
can report his or her symptoms, statements as to the cause of 
any claimed aggravation must be supported by competent 
medical evidence, not merely allegations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).

Therefore, because the competent medical evidence indicates 
that any worsening or increase in symptomatology of the 
veteran's preexisting nephrolithiasis during service was the 
result of the natural progression of the disease, the 
preponderance of the evidence is against his claim for 
service connection for this disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt, set forth in 38 U.S.C.A. § 5107(b) (West 1991).  
However, as the preponderance of the evidence is against the 
veteran's claim, this doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).








ORDER

A compensable evaluation for a left knee disorder is denied.

Service connection for nephrolithiasis is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

